DETAILED ACTION
This office action is in response to a Request for Continued Examination filed October 26, 2021 for application 16/663,029.
Claims 1, 12, and 17 have been amended.  Claims 2 and 13 have been cancelled.  No claims have been added.  Thus Claims, 1, 3-12, and 14-20 have been examined.
The Information Disclosure Statement (IDS) sent 11/04/2021 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-12, and 14-20 are rejected under U.S.C. 102 (a)(1) and U.S.C. 102 (a)(2) as being anticipated by Susarla (Susarla et al, US 2016/0119443 A1).

Regarding claim 1, Susarla teaches  A system comprising: a memory device; (Susarla [Abstract] teaches a system that manages QoS settings for storage resources, where the storage resources are an example of a memory device.) and a processing device, operatively coupled with the memory device, (Susarla [Abstract] discloses the storage controller executes on a processor, thus is an example of a processing device) to: provide a plurality of functions for accessing the memory device, wherein a function of the plurality of functions receives input/output (I/O) operations from a host computing system; (Susarla [Abstract] that discloses the controller responds to storage requests.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Susarla [0020] discloses the clients may be host computers.  Thus Susarla provide a plurality of functions (read/write) for accessing the memory device received from a host computing device over a network., ) 
select a first function of the plurality of functions to service; (Susarla Fig. 3 and supporting para [0032]-[0035] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335.)
determine a first operation weight and a second operation weight, (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight.)
wherein the first operation weight comprises a first value indicating a first percentage of an average latency of the memory device, ( Susarla [0041] discloses that the I/O scheduler 330 allocates a percentage of free tokens to each application based on its latency requirements.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls a first percentage of an average latency and the first percentage of an average latency may represent a first percentage target to accomplish an average latency.  Susarla [0071]-[0073] discloses the current latency, which may be based on an aggregate latency or an average latency, may be used to schedule requests as compared to a target latency for the classification.  Thus the first operation rate indicates an application category that determines or indicates the percentage of tokens to be assigned and determines a target average latency for an application of the memory device.) and wherein the second operation weight comprises a second value indicating a second percentage of the average latency of the memory device; (Susarla [0017] discloses there may be application that do not depend on a low latency which may be put in a second operation weight.   Susarla [0041], and [0071]-[0073] discloses an application that does not depend on low latency will be a second operation weight indicating a second/lower percentage of tokens to drive to a  second target average latency for the non low-latency dependent application running on the memory device.)
 assign the first operation weight to a first I/O operation type of I/O operations received at the first function and the second operation weight to a the second I/O operation type of I/O operations received at the first function, (Susarla [0017] that assigns either a dependency on low latency or not.)
wherein the first operation weight indicates a first number of I/O operations having the first I/O operation type to be executed during an execution cycle of the memory device, and wherein the second operation weight indicates a second number of I/O operations having the second I/O operation type to be executed during the execution cycle of the memory device;  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization) thus protecting the number of storage requests allocated to the application through the classification scheme.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls, and the phrase an “operation weight indicates a first number of I/O operations”, may be interpreted to mean an operation weight directs, influences, or controls the first number of I/O operations having a first I/O operation type.   Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification of applications as needing low latency and a second operation weight classifying applications as not needing low latency which results I a second number of I/O operations (a lower number) have the second I/O operation type (not needing 
select, for execution, a first number of operations of the first I/O operation type of the I/O operations received at the first function according to the first operation weight and a second number of operations of the second I/O operation type of the I/O operations received at the first function according to the second operation weight; (Susarla [0017]-[0018], [0041], [0071]-[0073] discloses there may be a first classification needing low latency and assigned greater resources such as tokens and a second latency classification, which is not dependent on low latency, which would be assign less weight and less token resources, where tokens are used to select for execution storage requests or storage I/O operations. )
and execute the first number of operations and the second number of operations at the memory device.  (Susarla [0017]-[0018], [0041], and [0071]-[0073] as detailed above.  See also Susarla Fig. 3 and supporting para [0032]-[0035] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335.   See Susarla [0041] where the QoS Controller 325 instructs the I/O scheduler 330 to allocate a percentage of free token to each of the applications, thus execute a first number of operations and a second number of operations at the memory device based on their QoS classification.  )

Regarding claim 3, Susarla teaches all of the limitations of claim 1 above. Susarla further teaches wherein the first operation weight corresponds to a first level of quality of service associated with the first I/O operation type, and the second operation weight corresponds to a second level of quality of service associated with the second I/O operation type.  (Susarla [0017] discloses that the latency classification is a QoS classification.  Thus the operator assigns an application to dependency on low latency (a first level of quality of service) or an application that does not depend on a low latency (a second level of quality of service).)

Regarding claim 4, Susarla teaches all of the limitations of claim 3 above. Susarla further teaches wherein the first level of quality of service associated with the first I/O operation type comprises at least one of a bandwidth dedicated to the first I/O operation type or a number of I/O operations of the first I/O operation type received at the first function.  (As examiner notes in claim 1 above, ‘an indication’ of a number of operations may be interpreted to influences or controls.   Thus claim 4 that depends on claim 3, which further depends on claim 1 may be disclosed by ‘first level of quality of service.. a number of I/O operations of the first I/O operation type received at the first function’ as claimed in claim 1 which is taught by Susarla [0017]-[0018] as detailed in claim 1 above.)

Regarding claim 5, Susarla teaches all of the limitations of claim 3 above. Susarla further teaches wherein the second level of quality of service associated with the second I/O operation type comprises at least one of a bandwidth dedicated to the second I/O operation type or a number of I/O operations of the second I/O operation type received at the first function.  (As examiner notes in claim 1 above, ‘an indication’ of a number of operations may be interpreted to influences or controls.   Thus claim 5 that depends on claim 3, which further depends on claim 1 may be disclosed by ‘second level of quality of service.. a number of I/O 

Regarding claim 6, Susarla teaches all of the limitations of claim 3 above. Susarla further teaches wherein the first I/O operation type is a read operation and the second I/O operation type is a write operation.  (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight that depend on a low latency requirement.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Thus the first I/O operation type may further be refined from read and write requests that depend on a low latency to read requests that depend on a low latency, thus is an example of a first I/O operation type that is a read operation. The second I/O operation type may further be refined from read and write requests that do not depend on a low latency to write requests that do not depend on a low latency, thus is an example of a second I/O operation type that is a write operation. )

Regarding claim 7, Susarla teaches all of the limitations of claim 3 above.  Susarla further teaches 
wherein the first operation weight indicates how many of a number of I/O operations assigned to the first function are assigned to the first I/O operation type, and the second operation weight indicates how many of the number of operations assigned to the first function are assigned to the second I/O operation type.  (Susarla [0018] discloses that the 

Regarding claim 8, Susarla teaches all of the limitations of claim 3 above.   Susarla further teaches wherein the first function is at least one of a virtual function or a physical function for accessing the memory device.  (Susarla [0050] disclose the functions may be read or write requests sent to storage unit 400 for handling access to the storage device 450.  Susarla [0049] discloses the controller unit may be hardware.   Thus the read/write request is an example of a physical function for accessing the memory device (storage device).)

Regarding claim 9, Susarla teaches all of the limitations of claim 3 above. 
wherein for each function of the plurality of functions, (Susarla [Abstract] that discloses the controller responds to storage requests.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Susarla [0020] discloses 
the processing device is further to: select, for execution, (Susarla Fig. 3 and supporting para [0032]-[0035] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335, where scheduling a request is an example of selecting.)
 a corresponding first number of operations of the first I/O operation type of the I/O operations received at the respective function according to a corresponding first operation weight assigned to the first I/O operation type, and a corresponding second number of operations of the second I/O operation type of the I/O operations received at the respective function according to a corresponding second operation weight assigned to the second I/O operation type.  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization).    Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification for applications that are dependent on low latency, where a first I/O operation type is dependent on low latency and a second operation type is not dependent on low latency.  Susarla [0017] discloses there may be a second latency classification, which is not dependent, and the first type receives more tokens thus is generates more I/O operations per the corresponding categorizations (i.e. weights).)

Regarding claim 10, Susarla teaches all of the limitations of claim 3 above.  Susarla further teaches wherein to select the corresponding first number of operations of the first I/O operation type of the respective function, the processing device is further to retrieve from a first queue associated with the respective function, a first number of operations of the first I/O operation type of the respective function according to a corresponding first operation weight assigned to the first I/O operation type.  (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335.   Susarla [0045]  discloses that storage requests are removed from the request queues 335 by the I/O schedule 330 for handling  by converting them to specific commands and/or messages to be send to the corresponding storage unit.  Thus in response to the tokens generated as appropriate for the classification, the storage controller (processing device) retrieves the queued requests from  requests queues 335 which is an example of a first queue. Since requests are only queued into request queues 335 according to their classification tokens, they can only be removed according to their classification tokens, i.e. their classification weight.)

Regarding claim 11, Susarla teaches all of the limitations of claim 3 above.  Susarla further teaches wherein to select the corresponding second number of operations of the second I/O operation type of the respective function, the processing device is further to retrieve from a second queue associated with the respective function, a second number of operations of the second I/O operation type of the respective function according to a corresponding second operation weight assigned to the second I/O operation type.  (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335.   Susarla [0045]  discloses that storage requests are removed from the request queues 335 by the I/O schedule 330 for handling  by converting them to specific commands and/or messages to be send to the corresponding storage unit.  Thus in response to the tokens generated as appropriate for the classification, the storage controller (processing device) retrieves the queued requests from  requests queues 335 which is an example of a second queue. Examiner notes that the claim limitation of claims 10 and 11 do not require that the first queue and the second queue be distinct.  Since requests are only queued into request queues 335 according to their classification tokens, they can only be removed according to their classification tokens, i.e. their classification weight.)



Regarding claim 12, Susarla teaches A method comprising: (Susarla [Abstract] teaches that the solution of Susarla may be implemented as a method) providing a plurality of functions for accessing the memory device, (Susarla [0023] discloses the requests may be read or write requests that are sent through out a network, thus are a plurality of functions directed wherein a function of the plurality of function receives I/O operations from a host computing system;  (Susarla [0020] discloses the clients may be host computers.  Thus Susarla provide a plurality of functions (read/write) for accessing the memory device received from a host computing device over a network., ) 
	The remainder of claim 12 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.

Regarding claim 14, Susarla teaches all of the limitations of claim 12 above. 
The remainder of claim 14 recites limitations described in claim 3 above, and thus are rejected on the teachings and rationale as described in claim 3 above.

Regarding claim 15, Susarla teaches all of the limitations of claim 12 above. 
The remainder of claim 15 recites limitations described in claim 7 above, and thus are rejected on the teachings and rationale as described in claim 7 above.

Regarding claim 16,  Susarla teaches all of the limitations of claim 12 above. 
The remainder of claim 16 recites limitations described in claim 9 above, and thus are rejected on the teachings and rationale as described in claim 9 above.
Regarding claim 17, A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: execute (Susarla [Abstract] discloses a storage controller include a memory containing machine 
a selection scheme to select I/O operations from a plurality of functions for accessing a memory device (Susarla Fig. 3 and supporting para [0032]-[0035] and [0041] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335.    Susarla [0023] discloses that the storage requests may be read or writes requests, thus a plurality of functions for accessing a memory device.   Thus the I/O schedule selects read or write operations by controlling tokens that are provided to the QoS controller who then schedules the read or writes requests according to the available tokens.)
during an execution cycle; (Consistent with paragraphs [0037]-[0038] of the instant application, an execution cycle might be a scheduling interval.  Susarla [0041] discloses that the QoS controller may maintain access to the request queues 335 for an application by locking the percentage assigned to the application so that it is not reduced when other applications are accelerated, there the period of time the application is locked is an example of an execution time, as it is a scheduling interval.)
select a function of the plurality of functions to service; (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request 
determine a first operation weight and a second operation weight, wherein the first operation weight comprises a first value indicating a first percentage of an average latency of the memory device, (Susarla [0071] discloses the current latency, which may be based on an aggregate latency or an average latency, may be used to schedule requests.  Susarla  [0071] discloses the current latency may be based on an aggregate latency (e.g., an average) of recent storage requests.) and wherein the second operation weight comprises a second value indicating a second percentage of the average latency of the memory device; (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight, and application that do not depend on a low latency which may be put in a second operation weight)
determine a number of I/O operations allocated to the function; (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335. Thus when Susarla is controlling tokens assigned to an application it is determining a number of I/O operations allocated to the application executing the function.)
retrieve, from a first queue, a first number of a first I/O operation type operations based on the first operation weight assigned to the first I/O operation type and the number of I/O operations allocated to the function, wherein the first operation weight indicates a first number of I/O operations having the first I/O operation type to be executed during the execution cycle of the memory device; (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization) thus protecting the number of storage requests allocated to the application through the classification scheme.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls, and the phrase an “operation weight indicates a first number of I/O operations”, may be interpreted to mean an operation weight directs, influences, or controls the first number of I/O operations having a first I/O operation type.   Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification.)
retrieve, from a second queue, a second number of a second I/O operation type operations based on the second operation weight assigned to the second I/O operation type and the number of I/O operations allocated to the function, wherein the second operation weight indicates a second number of I/O operations having the second I/O operation type to be executed during the execution cycle of the memory device; and execute the first number of operations and the second number of operations during the execution cycle.  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization).    Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are 

Regarding claim 18,  Susarla teaches all of the limitations of claim 17 above.  
The remainder of claim 18 recites limitations described in claim 6 above, and thus are rejected on the teachings and rationale as described in claim 6 above.

Regarding claim 19,  Susarla teaches all of the limitations of claim 17 above.  
The remainder of claim 19 recites limitations described in claim 7 above, and thus are rejected on the teachings and rationale as described in claim 7 above.

Regarding claim 20,   Susarla teaches all of the limitations of claim 17 above.  Susarla further teaches wherein the first queue stores I/O operations of the first I/O operation type and the second queue stores I/O operations of the second I/O operation type is a write operation (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight that depend on a low latency requirement.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Thus the first I/O operation type may further be refined from read and write requests that depend on a low latency to read requests 

Response to Remarks
Applicant’s arguments with respect to claim(s) 1, 3-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138